DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the second nozzle" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Currently it is assumed for examination purpose that the term is referring to previously taught second nozzle line.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2017166100 A, from IDS with machine translation).
In regards to claim 1, the Nakamura reference teaches of an electrospinning apparatus comprising: 
a head assembly (see nozzle head module 1, nozzle head 2) in which a plurality of heads (nozzles 20) are arranged, each head having a head main body in which a 5storage hollow for storing a raw material liquids is formed, and nozzles made of a 
10a pair of conductors (see electrodes 30)  arranged on each of the outer sides of the head assembly (see Fig. 1) with respect to a direction of arrangement of the heads and made of a conductive material, the conductors configured to generate an electric field when a voltage of a same polarity as the 15voltage applied to the heads is applied (See teaching of electric field control unit 3 that are between the nozzle head and collection unit 6, the electric field control unit includes electrode 30, see [0018] and [0019], see position of electrode 30 on side surface side of nozzle head, the side of the main body 22, see [0019].  Electrode can be of copper alloy or stainless steel for the conductivity.  See also teaching of polarity, see [0005]).

Regarding “wherein a cross-sectional area of each of the conductors in a cross-section along a direction of arrangement of the heads is smaller than a cross-sectional area of each head main body in a cross-section along the direction of 20arrangement of the heads”, the Nakamura reference does not specifically state of the relation between the cross section of the conductors having to be smaller than the cross section of the head main body.
The Nakamura reference does teaches of a nozzle head 2 and with nozzles 20, with the size of the discharge port 20a that can be 0.1 to 1 mm, see [0012], while the outer diameter is 0.3-1.3mm, see [0011], and the electrode having an outer diameter size that includes 0.3-1.3 mm, and may have a sharp tip portion, see [0022].  Further, the Nakamura reference teaches of the shape of the electrode is not limited and that the outer diameter size further not limited though a smaller outer diameter is preferable, see [0021] and [0022].
Thereby, the Nakamura reference teaches of the overlapping outer diameter size ranges of the nozzles and of the conductors.  Here, it would have been obvious for one of ordinary skill in the art to recognize and further modify the Nakamura reference wherein the conductor is smaller than the nozzle diameters as a change in size and preference, see [0022].

In regards to claim 2, of the distance of the conductor to the distance between the heads, see Figs. 3-5 and 7-8, in which the distance of the collector can be changed relative to the heads 20, see also [0053], [0054], [0055], [0058], and [0059].  Thereby, the Nakamura reference teaches of a structure that would be capable of adjusting and encompassing the claimed distances as set forth in claim 2.

In regards to claims 4 and 5, the Nakamura reference teaches the claimed features as seen in Fig. 1.  See axis of the nozzle head 2, which intersects with the direction of the materials towards the substrate 6, see fibers 200 direction.

In regards to claim 6, this is the method claims which are also taught by the reference as seen in claim 1 above.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2017166100A) as applied to claim 1 above, and further in view of Kinoshita ‘924 (JP2018-90924, and see also English abstract).
In regards to claim 3, the Nakamura reference fails to teach of the second nozzle line and the specific alignment in relation to the conductors, and of the alternatively arrangement of the first and second nozzle lines.
In Kinoshita ‘959, the plurality of nozzles (20) being arranged in a first nozzle line (first nozzle group 12a) and second nozzle line (second nozzle group 12b), see Figs. 1 and 2, of a nozzle head (2).

    PNG
    media_image1.png
    896
    1123
    media_image1.png
    Greyscale

Further as seen in Fig. 2, the nozzles of the first line and second line being alternatively arranged.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, of particular note:
Nakamura (US 2017/0268131) of the same teachings of the JP reference as shown above.
Uchida (US 2018/0202074) teaches of different nozzle groups on different nozzle heads, see Fig. 1, 2A, 2C.
Park (US 2016/0289864) teaches of different nozzle groups, see Figs. 3 and 4.
Lee (US 2002/0122840) teaches of a plurality of nozzles 31.
Kinoshita (US 2019/0323149) teaches an electrospinning head 30 with nozzles 31, see Figs. 1-4, control body 312a also being applied voltage, see [0029], though, see Fig. 4, body is a width greater than the nozzle units 311a.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744